DETAILED OFFICE ACTION
 Applicant Remarks
The merits of the application have been reviewed in light of applicant’s amendment filed 1/22/2021. Due to the corrections made to the present application, the specification objection has been overcome.  The arguments in response to the rejections under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 are not found to be persuasive and the following final rejections are set forth.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action    
 
 
35 U.S.C. 102(a)(2)
The claim is FINALLY REJECTED under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 6547120 for Hip Hose by Keltner, shown in Fig. 7, because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    274
    269
    media_image1.png
    Greyscale


The appearance of Keltner is substantially the same as that of the claimed design. The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009).

Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other. Door-Master Corp. v. Yorktowne Inc., 256 F3d.1308 (Fed. Cir. 2001) citing Gorham Co. v. White, 81 U.S. 511,528 (1871).

The comparison takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as “minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,” (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation. Int'l Seaway supra.

The applicant argues that the Hip Hose design of Keltner includes both a left stocking (object 10) and a right stocking (Object 10a), which are designed to be worn at the same time. Moreover, the left and right stocking (Objects 10, 10a), when worn, cover the body from the waist to the feet. See Abstract (“A pair of stocking units ... When worn, the upper portion of one trunk section overlies the other...”) and Col. 2, 11. 26-28 (“In use, the left and right stocking units 10 and 10a of FIGS. 1-4 are normally worn over bare skin from the waist to the feet...”). In stark contrast, the present design illustrates a single unit that fully exposes one leg and partially covers a thigh portion of the other leg. These are significant differences. The applicant goes on to state Fig. 7 is merely a “fragmentary view” of the Keltner design and is provided to illustrate that the stocking units can be designed to cover the upper inner thigh of the wearer. Keltner 

The applicant’s arguments have been fully considered but are not persuasive. Fig. 7 of Keltner is reproduced in the Office action, which shows a design substantially the same to the claimed. Specifically, both the claim and Keltner show a garment that extends from the hip down to the thigh on one side and cutoff at an angle on the other side. The applicant has included additional drawings from the reference cited to base the argument that the differences come from the entire article. However, the present rejection is based on the design publically disclosed in the specific view of Fig. 7. The fact that the design relied upon may not be the entire functional article of manufacture the patent owner intended to claim does not disqualify the reference from being applied in an anticipation analysis in a prior art rejection. Conditions of patentability under 35 U.S.C. 102 state “a person shall be entitled to a patent unless - the claimed invention was patented, described in a printed publication [emphasis added], or in public use, on sale, or otherwise available to the public [emphasis added] before the effective filing date of the claimed invention.” The statute does not specify that the design relied upon in a reference must be the completed intended design, simply available to the public. The reference discloses a garment that extends from the hip down to the thigh on one side and cutoff at an angle on the other side, as is claimed in the present application. 

Further, a design may be embodied in less than the entire article, In re Zahn, 204 USPQ 988 (CCPA 1980). This practice also opens to the examiner the liberty of relying upon the features of a reference embodied in less than the entire article. 

When a design is defined by selecting a peculiar portion of an article, determining novelty calls for considering whether a portion that looks like the claim was already part of another article. Without the liberty to make that consideration, the peculiarity of the selection, per se, becomes the novelty of the design. With a design that occupies a portion of an article, there may be no reason for that portion to exist independently in the prior art. However, the reference in the present rejection explicitly shows the portion of the article that corresponds to the claim separate from the entire article. 


35 U.S.C. § 103
The claim is rejected under 35 U.S.C. 103 as being unpatentable over the Joyshaper Slip Shorts (listed as non-patent documents “W” on the PTO- 892) in view of United States Patent No. 3547128 (Keltner).

 
In a proper rejection of a design claim under 35 USC 103, there must be a reference (the basic design), a something in existence, the design characteristics of which are basically the same as the claimed design in order to support a holding of obviousness. In other words, the basic reference design must look something like the claimed design. In re Harvey, 12 F.3d 1061, 1063, 29 USPQ 1206, 1208 (Fed. Cir. 1993) and In re Rosen, 673 F.2d 388, 391, 213 USPQ 347, 350 (CCPA 1982). Once such a design has been established, features thereof may reasonably be interchanged with or added from those in other pertinent references to achieve the claimed design. Such modifications, however, cannot destroy the fundamental characteristics of the basic design reference.
 
The Slip Shorts design of Joyshaper has design characteristics that are basically the same as the claimed design. They are both form-fitting garments with close fitted thigh and buttocks area that end at the mid-thigh region of the wearer.
 
The claim design differs from the Joyshaper in that it has one of the leg openings terminating at an angle at the hip. 
 
Keltner teaches the leg openings terminating at an angle at the hip of the garment that is missing from the primary reference of Joyshaper.
 

    PNG
    media_image2.png
    295
    263
    media_image2.png
    Greyscale


    
    PNG
    media_image3.png
    368
    325
    media_image3.png
    Greyscale
    
    PNG
    media_image4.png
    274
    269
    media_image4.png
    Greyscale

 
      
It would have been obvious to a designer of ordinary skill not later than the effective filing date of the present claimed invention to have modified the Joyshaper design by incorporating the leg openings terminating at the hip of the garment as shown in Keltner design.
 
The claimed design would have no patentable distinction over the examiner’s combination of references.

Obviousness, like anticipation, requires courts to consider the perspective of the ordinary observer. Comparing the claimed design with the examiner’s combination of references takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as “minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,” (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation. (International Seaway Trading Corp. v. Walgreens Corp., 93 USPQ2d 1001 (Fed. Cir. 2009.)
 
This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).

A design may be embodied in less than the entire article, In re Zahn, 204 USPQ 988 (CCPA 1980). Therefore, it is reasonable to compare such a design to prior art embodied in less than an entire article. The examiner has done so in the following rejection.

The applicants argue that Keltner’s design is open at the crotch for the purpose of permitting “toilet function without removing of adjusting the stocking garment.” Col. 2, 11. 26-31. Keltner discloses that “the action of sitting, bending, or kneeling causes the margins 20 and 20a over the buttocks to slide laterally away from the crotch rather than pulling the trunk section 12 and 12a down in the posterior areas thereof.” Col. 2,11. 41-45. 

In response to the arguments stated above, it should be noted the Keltner design is only relied upon to teach one leg of a form-fitting garment being cut off at an angle from the hip to the crotch. The small incremental difference in the crotch area identified by the applicant as the differentiating factor that is not significant and does not sufficiently affect the overall appearance of the teaching to create a patentable distinction. One skilled in the art would have been motivated to modify the appearance of the garment shown in Joyshaper by cutting off the length of one leg portion between the hip and crotch as shown by Keltner. Any remaining difference between the claim and combination of prior art would not be sufficient to warrant a patent because the overall appearances would be patentably indistinct.

Further, the applicant states the crotch area in the Keltner design would be covered only “when the two leg units, worn together, overlap each other.” This description from the reference contradicts the applicant’s statement that the crotch area of Keltner is exposed. If the individual parts of Keltner (Objects 10 and 10a) do not cover the crotch area individually as stated by the applicant, they would not be capable of overlapping when worn together. The difference between the amount of material in the crotch area of the garment in the secondary reference relied upon in the applicant’s arguments are therefore insignificant in creating a patentable distinction between the claim and combination of prior art.

Finally, the applicant states the primary reference Joyshaper would be “unsuitable for its intended purpose” if it was modified as taught be Keltner because the leg portions of the garment have anti-chafing bands. It should be noted, design patent applications are concerned solely with the ornamental appearance of an article of manufacture. The functional aspects, such as the added function of anti-chafing in a garment, stated by the applicant in the arguments are of no concern in design cases. The primary reference would remain a garment.




Due to the aforementioned reasons, the claim stands rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103.

Contact
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Thorn Sr. whose telephone number is (571)270-3594.  The examiner can normally be reached Monday-Thursday 9:00 AM- 6:00 PM EST and Friday 9:00- 1:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 5712728601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. THORN SR./Examiner, Art Unit 2922